UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number 1-34240 COLLECTORS UNIVERSE, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0846191 (State or other jurisdiction of (I.E. Employer Identification No.) Incorporation or organization) 1921 E. Alton Avenue, Santa Ana, California 92705 (address of principal executive offices and zip code) Registrant's telephone number, including area code: (949) 567-1234 Not Applicable (Former name, former address and former fiscal year, if changed, since last year) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232,405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ⊠ NO ☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a “smaller reporting company”. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ Indicate by check mark whether the Registrant is a shell company (as defined in Securities Exchange Act Rule 12b-2). YES ☐NO ☒ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of January 31, 2016 Common Stock $.001 Par Value QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31 , 2015 TABLE OF CONTENTS PART I Financial Information Page Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of December 31, 2015 and June 30, 2015 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended December 31, 2015 and 2014 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2015 and 2014 3 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Forward-Looking Statements 13 Our Business 13 Overview of the Three and Six Months Ended December 31, 2015 Operating Results 14 Factors That Can Affect Our Operating Results and Financial Position 15 Critical Accounting Policies and Estimates 17 Results of Operations for the Three and Six Months Ended December 31, 2015 as compared to the Three and Six Months Ended December 31, 2014 18 Liquidity and Capital Resources 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II Other Information Item 1A. Risk Factors 26 Item 2 Unregistered Sale of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 26 SIGNATURES S-1 INDEX TO EXHIBITS E-1 EXHIBITS Exhibit 31.1 Certification of Chief Executive Officer Under Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of Chief Financial Officer Under Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Certification of Chief Executive Officer Under Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 Certification of Chief Financial Officer Under Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 101.INS XBRL Instance Document Exhibit 101.SCH XBRL Taxonomy Extension Schema Document Exhibit 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Exhibit 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit 101.LAB XBRL Taxonomy Extension Labels Linkbase Document Exhibit 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document (i) PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, except per share data) (Unaudited) December 31, 2015 June 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $30 and $33 at December 31, 2015 and June 30, 2015, respectively Inventories, net Prepaid expenses and other current assets Deferred income tax assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred income tax assets Other assets Non-current assets of discontinued operations 79 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ E QUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation and benefits Income taxes payable Deferred revenue Current liabilities of discontinued operations Total current liabilities Deferred rent Non-current liabilities of discontinued operations Commitments and contingencies (Note 10) Stockholders’ equity: Preferred stock, $.001 par value; 3,000 shares authorized; no shares issued or outstanding - - Common stock, $.001 par value; 20,000 shares authorized; 8,898 and 8,882 issued and outstanding at December 31, 2015 and June 30, 2015, respectively. 9 9 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share data) (Unaudited) Three Months Ended December 31, Six Months Ended December 31, Net revenues $ Cost of revenues Gross profit Operating expenses: Selling and marketing expenses General and administrative expenses Total operating expenses Operating income Interest income and other expense, net ) (7 ) ) (2 ) Income before provision for income taxes Provision for income taxes Income from continuing operations Income (loss) from discontinued operations, net of income taxes (6 ) ) ) 9 Net income $ Net income per basic share: Income from continuing operations $ Income from discontinued operations - - - Net income per basic share $ Net income per diluted share: Income from continuing operations $ $ $ 0.34 $ Income (loss) from discontinued operations - ) - - Net income per diluted share $ Weighted average shares outstanding: Basic Diluted Dividends declared per common share $ See accompanying notes to condensed consolidated financial statements. 2 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended December 31, 4 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Discontinued operations 17 (9 ) Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization expense Stock-based compensation expense Provision for bad debts 1 - Provision for inventory write-down 42 Provision for warranty Gain on sale of property and equipment (2 ) (1 ) Loss on sale of business - 1 Change in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other ) Other assets ) 21 Accounts payable and accrued liabilities ) ) Accrued compensation and benefits ) ) Income taxes payable ) Deferred revenue Deferred rent ) ) Net cash provided by operating activities of continuing operations Net cash used in operating activities of discontinued businesses ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of property and equipment - 2 Proceeds from sale of business 9 80 Purchase of business - ) Capital expenditures ) ) Capitalized software ) ) Patents and other intangibles ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Dividends paid to common stockholders ) ) Payments for retirement of common stock - ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 3 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (In Thousands) (Unaudited) Six Months Ended December 31, 5 4 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid during the period $ - $ - Income taxes paid during the period $ $ See accompanying notes to condensed consolidated financial statements. 4 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. SUMMARY OF Significant Accounting Policies Principles of Consolidation The accompanying unaudited interim condensed consolidated financial statements include the accounts of Collectors Universe, Inc. and its operating subsidiaries (the “Company”, “we”, “us”, or “our”). At December 31, 2015, our operating subsidiaries were Certified Asset Exchange, Inc. (“CAE”), Collectors Universe (Hong Kong) Limited, Collectors Universe (Shanghai) Limited, and Expos, LLC. (“Expos”), all of which are ultimately 100% owned by Collectors Universe, Inc. All significant intercompany transactions and accounts have been eliminated in consolidation. Unaudited Interim Financial Information The accompanying interim condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial reporting. These interim condensed consolidated financial statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the Condensed Consolidated Balance Sheets, Condensed Consolidated Statements of Operations, and Condensed Consolidated Statements of Cash Flows for the periods presented in accordance with generally accepted accounting principles in the United States of America (“GAAP”). Operating results for the three and six months ended December 31, 2015 are not necessarily indicative of the results that may be expected for the year ending June 30, 2016 or for any other interim period during such year. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been omitted in accordance with the rules and regulations of the SEC. These interim condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2015, as filed with the SEC (our “Fiscal 2015 10-K”). Amounts related to disclosure of June 30, 2015 balances within these interim condensed consolidated financial statements were derived from the aforementioned audited consolidated financial statements and the notes thereto. Reclassification s Certain prior period amounts have been reclassified to conform to the current period presentation. Revenue Recognition Policies We record revenue at the time of shipment of the authenticated and graded collectible to the customer, net of any taxes collected. Due to the insignificant delay between the completion of our authentication and grading services and the shipment of the collectible or high-value asset back to the customer, the time of shipment corresponds to the completion of our authentication and grading services. We recognize revenue for the sale of special coin inserts at the time the customer takes legal title to the insert. Many of our authentication and grading customers prepay our authentication and grading fees when they submit their collectibles to us for authentication and grading. We record those prepayments as deferred revenue until the collectibles have been authenticated and graded and shipped back to them. At that time, we record the revenues from the authentication and grading services we have performed for the customer and deduct this amount from deferred revenue. For certain dealers to whom we extend open account privileges, we record revenue at the time of shipment of the authenticated and graded collectible to the dealer. With respect to our Expos trade show business, we recognize revenue from each show in the period in which the show takes place. A portion of our net revenues are comprised of subscription fees paid by customers for one year memberships in our Collectors Club. Those membership subscription fees entitle members to access our on-line and printed publications and, in some cases, to receive limited life vouchers for free grading services. We recognize revenue attributable to free grading vouchers on a specific basis and classify those revenues as part of authentication and grading fees. The balance of the membership fee is recognized over the life of the membership on a time-apportioned basis. 5 We recognize product sales when items are shipped to customers. Product revenues consist primarily of sales of collectible coins that we purchase pursuant to our coin authentication and grading warranty program. However, those sales are not considered an integral part of the Company’s ongoing revenue generating activities. Use of Estimates The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that can affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results from continuing and discontinued operations could differ from results expected on the basis of those estimates, and such differences could be material to our future results of operations and financial condition. Examples of such estimates that could be material include determinations made with respect to the capitalization and recovery of software development costs, the valuation of stock-based compensation awards and the timing of the recognition of related stock-based compensation expense, the valuation of coin inventory, the amount and assessment of goodwill for impairment, the sufficiency of warranty reserves, the provision or benefit for income taxes and related valuation allowances, and adjustments to the fair value of remaining lease obligations for our discontinued jewelry businesses. Goodwill and Other Long-Lived Assets We evaluate the carrying value of goodwill and indefinite-lived intangible assets at least annually, or more frequently if facts and circumstances indicate that impairment may have occurred. Qualitative factors are considered in performing our goodwill impairment assessment, including the significant excess of fair value over carrying value in prior years, and any material changes in the estimated cash flows of the reporting unit. We also evaluate the carrying values of all other tangible and intangible assets for impairment if circumstances arise in which the carrying values of these assets may not be recoverable on the basis of future undiscounted cash flows. We determined that no impairment of goodwill or other long-lived assets existed as of December 31, 2015. Foreign Currency The Company has determined that the U.S. Dollar is the functional currency for its French branch office and its Hong Kong and China subsidiaries. Based on this determination, the Company’s foreign operations are re-measured by reflecting the financial results of such operations as if they had taken place within a U.S. dollar-based economic environment. Fixed assets and other non-monetary assets and liabilities are re-measured from foreign currencies to U.S. dollars at historical exchange rates; whereas cash, accounts receivable and other monetary assets and liabilities are re-measured at current exchange rates. Gains and losses resulting from those re-measurements, which are included in income for the current period, were not material. Stock-Based Compensation We recognize stock-based compensation attributable to service-based equity grants over the service period based on the grant date fair value. For performance-based equity grants with financial performance goals, we begin recognizing compensation expense based on the grant date fair value when it becomes probable that we will achieve the financial performance goals. Restricted Stock Awards In connection with the Company’s Long-Term Incentive Plan (“LTIP”) adopted by the Compensation Committee of the Board of Directors in fiscal 2013 and as previously disclosed in our Form 10-K for the year ended June 30, 2015, we did not achieve Performance Goal #2 in fiscal 2015. Nevertheless we still consider it probable that we will achieve that goal prior to the expiration of the LTIP in fiscal 2018. Therefore, we are accruing the remaining stock-based compensation expense for Performance Goal #2 on a prospective basis, through the expected later vesting date. 6 At this time, it is considered too early to determine if it is probable that the Company will achieve additional Performance Goals beyond Performance Goal #2 in fiscal 2016 or future periods. We will continue to reassess at each reporting date whether it has become probable that any additional performance goals will be achieved. If additional shares are expected to vest, additional stock-based compensation expense will be recognized based on the expected vesting period. Stock-based compensation in the three and six months ended December 31, 2015 was $140,000 and $291,000, respectively, as compared to $433,000 and $1,365,000 in the three and six months ended December 31, 2014. Concentrations Financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of cash and cash equivalents and accounts receivable. Financial Instruments and Cash Balances. At December 31, 2015 we had cash and cash equivalents totaling approximately $12,794,000, of which approximately $10,112,000 was invested in money market accounts, and the balance of $2,682,000 was in non-interest bearing bank accounts for general day-to-day operations. Cash in overseas bank accounts was approximately $1,359,000 at December 31, 2015. Substantially all of our cash is deposited at two FDIC insured financial institutions. We maintained cash due from banks, inclusive of cash in overseas accounts, in excess of the bank’s FDIC insured deposit limits of approximately $12,352,000 at December 31, 2015. Accounts Receivable.
